

 
 

--------------------------------------------------------------------------------

 

AGREEMENT FOR THE PURCHASE OF COMMON STOCK


THIS COMMON STOCK PURCHASE AGREEMENT,  (this “Agreement”) made this 6th  day of
June 2008, between South Beach Live, Inc., a Florida corporation (“Seller”), and
Gulf Onshore, Inc., a Nevada corporation (“Buyer”), setting forth the terms and
conditions upon which Seller will sell 100,000 shares of Curado Energy
Resources, Inc. (“Curado”) common stock (the “Shares”), owned by it, free and
clear and absent lien or other encumbrance, to Buyer.


In consideration of the mutual promises, covenants, and representations
contained herein, THE PARTIES HERETO AGREE AS FOLLOWS:


WITNESSETH:


WHEREAS, the Seller is the owner of Shares, free and clear and absent any
encumbrance, and has agreed to sell the Shares to Buyer and Buyer has agreed to
buy the Shares.


WHEREAS, the Shares constitute 100% of the issued and outstanding shares of
Curado, and there are no rights, options, warrants or other interests permitting
any person to acquire any other shares of Curado.


NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:


ARTICLE I
SALE OF SECURITIES - NOTES & OBLIGATIONS


1.01           Subject to the terms and conditions of this Agreement the Seller
agrees to sell the Shares and the Buyer agrees to buy the Shares for a total of
$250,000.00 (USD) (the “Purchase Price”).  This is a private transaction between
the Seller and Buyer.


1.02           At closing, which shall occur at a time and place mutually
convenient to Seller and Buyer, but in no event later than July 7, 2008, Buyer
shall deliver to Seller an executed copy of a Convertible Promissory Note in the
principal amount of $250,000.000 (USD), in the form attached hereto.




ARTICLE II
REPRESENTATIONS AND WARRANTIES


The Sellers hereby represent and warrant to the Buyer the following:


2.01           Organization.   Curado is a Texas corporation duly organized,
validly existing, and in good standing under the laws of that state, has all
necessary corporate powers to own properties and carry on a business, and is
duly qualified to do business and is in good standing in the state of Texas  and
elsewhere.  All actions taken by the incorporators, directors and/or
shareholders of Curado have been valid and in accordance with the laws of the
state of Texas and the Federal Securities Laws.


2.02           Capital.   The authorized capital stock of Curado consists of
1,000,000 shares of Common Stock, $.001 par value, of which 100,000 shares are
issued and outstanding.  The Shares comprise 100% of the total number of issued
and outstanding shares.  All outstanding shares are fully paid and
non-assessable, free of liens, encumbrances, options, restrictions and legal or
equitable rights of others not a party to this Agreement.  At the Closing, there
will be no outstanding subscriptions, options, rights, warrants, convertible
securities, or other agreements or commitments obligating Curado issue or to
transfer from treasury any additional shares of its capital stock.  None of the
outstanding shares of Curado are subject to any stock restriction agreements.


2.03           Financial Statements.  Curado financial statements are, to the
best of Seller’s belief, accurate and complete.
 
 
1

--------------------------------------------------------------------------------


2.04           Absence of Changes.  Since January 1, 2008, there has been no
change in the financial condition or operations of Curado except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse.


2.05    Filings with Government Agencies.  Curado has made all required filings
with any Government agency, including the Texas Railroad Commission.


2.06           Liabilities.  It is understood and agreed that the purchase of
the Shares is predicated  on the accuracy and completeness of Curado’s
disclosure of its liabilities.  To the best of Seller’s knowledge, there is no
dispute of any kind between Curado and any third party, and no such dispute will
exist at the Closing of this transaction.


2.07           Tax Returns.  To the best of Seller’s knowledge, Curado has made
all necessary filings of federal or state income tax returns and has not
incurred any liability to any taxing organization.


2.08           Ability to Carry Out Obligations.  The Sellers have the right,
power, and authority to enter into, and perform their obligations under this
Agreement.  The execution and delivery of this Agreement by the Sellers and the
performance by the Sellers of their obligations hereunder will not cause,
constitute, or conflict with or result in (a) any breach or violation or any of
the provisions of or constitute a default under any license, indenture,
mortgage, charter, instrument, articles of incorporation, bylaw, or other
agreement or instrument to which Seller is a party, or by which it may be bound,
nor will any consents or authorizations of any party other than those hereto be
required, (b) an event that would cause Seller (and/or assigns) to be liable to
any party, or (c) an event that would result in the creation or imposition of
any lien, charge, or encumbrance on any asset of Seller or upon the shares of
the Company to be acquired by the Buyer.


2.09           Compliance with Laws.  Seller has complied, to the best of its
knowledge, in all material respects, with, and is not in violation of any,
federal, state, or local statute, law, and/or regulation pertaining.  To the
best of its knowledge, Seller has complied with all federal and state securities
laws in connection with the offer, sale and distribution of its securities.  At
the time that Curado sold shares to the Seller, it was entitled to use the
exemptions provided by the Securities Act of 1933 relative to the sale of its
shares.  The shares being sold herein are being sold in a private transaction
between the Seller and the Buyer, and the Buyer makes no representation as to
whether the Shares are subject to trading restrictions under the Securities Act
of 1933, as amended and rules thereunder.


2.10           Litigation.  Seller is not (and has not been) a party to any
suit, action, arbitration, or legal administrative, or other proceeding, or
pending governmental investigation. To the best knowledge of the Seller, there
is no basis for any such action or proceeding and no such action or proceeding
is threatened against Seller.  Seller is not a party to or in default with
respect to any order, writ, injunction, or decree of any federal, state, local,
or foreign court, department, agency, or instrumentality.


2.11           Conduct of Business.    Prior to the Closing, Curado shall
conduct its business in the normal course, and shall not (without the prior
written approval of Buyer) (i) sell, pledge, or assign any assets, (ii) amend
its Certificate of Incorporation or Bylaws, (iii) declare dividends, redeem or
sell stock or other securities (iv) incur any liabilities, except in the normal
course of business, (v) acquire or dispose of any assets, enter into any
contract, guarantee obligations of any third party, or (vi) enter into any other
transaction.


2.12           Title.   Seller has good and marketable title to the Shares.  The
Shares will be, at the Closing, free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind, except for
restrictions on transfer imposed by federal and state securities laws.  None of
the shares are or will be subject to any voting trust or agreement.  No person
holds or has the right to receive any proxy or similar instrument with respect
to such shares.  Except as provided in this Agreement, Seller is not party to
any agreement which offers or grants to any person the right to purchase or
acquire any of the Shares. There is no applicable local, state or federal law,
rule, regulation, or decree which would, as a result of the purchase of the
shares by Seller (and/or assigns) impair, restrict or delay voting rights with
respect to the Shares.


2.13    Transfer of Shares.  The Seller shall deliver certificate(s)
representing the Shares being purchased, along with the proper Stock Powers to
the Buyer at closing.  The Buyer will have the responsibility of sending the
certificates, along with stock powers to the Transfer Agent for the Company to
have the certificates changed into their respective names and denominations and
the Buyer shall be responsible for all costs involved in such changes and in
mailing new certificates to all shareholders.
 
 
 2

--------------------------------------------------------------------------------


 
2.14           Representations.  All representations shall be true as of the
Closing and all such representations shall survive the Closing.


ARTICLE III
CLOSING


3.01           Closing for the Purchase of Common Stock.  The Closing (the
“Closing”) of this transaction for the Shares of Common Stock being purchased
will occur when all of the documents and consideration described herein have
been delivered.  Unless the Closing of this transaction takes place on or before
July 7, 2008, then either party may terminate this Agreement.


This Agreement can be terminated in the event of any material breach by either
party.


3.02           Documents and Payments to be Delivered at Closing of the Common
Stock Purchase.  As part of the Closing of the Common Stock purchase, the
following documents, in form reasonably acceptable to counsel to the parties,
shall be delivered:


(a)           By the Sellers:


(i)           stock certificate or certificates, along with Medallion Guaranteed
stock powers, representing  the Shares, endorsed in favor of the name or names
as designated by Buyer or left blank;


(ii)           the appointment of __________  as the Company’s President,
Secretary and Treasurer and the resignation of all officers of Curado.


(iii)           the appointment of __________ as directors of Curado and the
resignation of all its current directors;


(iv)           true and correct copies of all of the business and corporate
records of  Curado, including but not limited to correspondence files, bank
statements, checkbooks, savings account books, minutes of shareholder and
directors meetings or consents, financial statements, shareholder listings,
stock transfer records, agreements and contracts; and


(v)           such other documents of Curado as may be reasonably required by
Buyer, if available to Seller.


(b)           By Buyer:


(i)           The Promissory Note, in the form attached hereto.


ARTICLE IV
REMEDIES


4.01           Arbitration.   Any controversy of claim arising out of, or
relating to, this Agreement, or the making, performance, or interpretation
thereof, shall be settled by arbitration in Dallas, Texas in accordance with the
Rules of the American Arbitration Association then existing, and judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy.


4.02           Termination.  In addition to any other remedies, the Buyer may
terminate this Agreement, if at the Closing, the Seller has failed to comply in
all material respects with all material terms of this Agreement, have failed to
supply any documents required by this Agreement unless they do not exist, or
have failed to disclose any material facts which could have a substantial effect
on any part of this transaction.
 
 
 3

--------------------------------------------------------------------------------


 
4.03           Indemnification.  From and after the closing, the Seller, jointly
and severally, agree to indemnify Buyer against all actual losses, damages and
expenses caused by (i) any material breach of this Agreement by them or any
material misrepresentation of the Seller contained herein, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.


4.04           Indemnification Non-Exclusive    The foregoing indemnification
provision is the in addition to, and not derogation of any statutory, equitable
or common law remedy any party may have for breach of representation, warranty,
covenant or agreement.


ARTICLE V
MISCELLANEOUS


5.01           Captions and Headings.  The article and paragraph headings
throughout this Agreement are for convenience and reference only, and shall in
no way be deemed to define, limit, or add to the meaning of any provision of
this Agreement.


5.02           No Oral Change.  This Agreement and any provision hereof, may not
be waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.


5.03           Non Waiver.  Except as otherwise expressly provided herein, no
waiver of any covenant, condition, or provision of this Agreement shall be
deemed to have been made unless expressly in writing and signed by the party
against whom such waiver is charged; and (i) the failure of any party to insist
in any one or more cases upon the performance of any of the provisions,
covenants, or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants, or conditions, (ii) the acceptance of
performance of anything required by this Agreement to be performed with
knowledge of the breach or failure of a covenant, condition, or provision hereof
shall not be deemed a waiver of such breach or failure, and (iii) no waiver by
any party of one breach by another party shall be construed as a waiver with
respect to any other or subsequent breach.


5.04           Time of Essence.  Time is of the essence of this Agreement and of
each and every provision hereof.


5.05           Entire Agreement.  This Agreement, including any and all
attachments hereto, if any, contain the entire Agreement and understanding
between the parties hereto, and supersede all prior agreements and
understandings.


5.06           Significant Changes   The Seller understand that significant
changes may be made in the capitalization and/or stock ownership of Curado,
which changes could involve a reverse stock split and/or the issuance of
additional shares, thus possibly having a dramatic negative effect on the
percentage of ownership and/or number of shares owned by present shareholders of
Curado.


5.07           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Facsimile
signatures will be acceptable to all parties.


5.08           Notices.  All notices, requests, demands, and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given on the date of service if served personally on the party to
whom notice is to be given, or on the third day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, or on the second day if faxed, and properly
addressed or faxed as follows:


If to the Seller:


South Beach Live, Inc.
 
4

--------------------------------------------------------------------------------




If to Buyer:


Dean Elliot
Gulf Onshore, Inc.
15851 Dallas Parkway, Suite 190
Addison Texas 75001


5.09           Binding Effect.     This Agreement shall inure to and be binding
upon the heirs, executors, personal representatives, successors and assigns of
each of the parties to this Agreement.


5.10           Effect of Closing.   All representations, warranties, covenants,
and agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the closing and shall survive the Closing of this Agreement.


5.11           Mutual Cooperation.    The parties hereto shall cooperate with
each other to achieve the purpose of this Agreement, and shall execute such
other and further documents and take such other and further actions as may be
necessary or convenient to effect the transaction described herein.




In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.

5
 
 

--------------------------------------------------------------------------------

 
 
 
SELLER
 
South Beach Live, Inc.
               
By:______________________________
   
Title: ____________________________
                 
PURCHASER
 
Gulf Onshore, Inc.
                     
By: ______________________________
   
Title: ____________________________




 







6
 
 

--------------------------------------------------------------------------------

 





CONVERTIBLE PROMISSORY NOTE


$250,000.00
(USD)                                                                                     Dallas,
Texas
                                                                June 10, 2008


FOR VALUE RECEIVED, Gulf Onshore, Inc.., a Nevada corporation ("MAKER"),
promises to pay, in lawful money of the United States of America, to the order
of South Beach Live, Inc. a Florida corporation, ("HOLDER"), at 16928 Club Hill
Dr. Dallas, TX 75248, or at such other place as Holder shall from time to time
direct, the principal amount of Two Hundred and Fifty Thousand and 00/100 U.S.
Dollars ($250,000.00) (the "PRINCIPAL"), together with accrued interest on the
unpaid Principal (the "INTEREST"), as it exists from time to time, at the rate
of ten percent (10%) per annum (the "INTEREST RATE"), calculated from the date
hereof until paid in full in accordance with the following terms and conditions:


1.  MATURITY.  The entire unpaid Principal, together with accrued and unpaid
Interest, if any, and all other charges due hereunder, if any, shall be due and
payable, unless sooner paid, on the first (1st) anniversary of the date of this
Note; provided, however, upon the written agreement of Maker and Holder, such
due date may be extended by up to one (1) year (as applicable, the "MATURITY
DATE").


2.  PAYMENTS.  All unpaid Principal and accrued and unpaid Interest shall be due
and payable on the Maturity Date.
 


3.  MANNER OF PAYMENTS.  Principal and Interest, and all other charges due
hereunder, if any, shall be payable in U.S. Dollars at the office of Holder set
forth above, or at such other place as Holder from time to time may designate in
writing, without deduction or setoff.
 


 
4.  ASSIGNMENT/ENDORSEMENT.  The Holder may, from time-to-time, assign or
endorse some or all of this Note, and any related conversion rights, to a
creditor, obligor or other purchaser, upon notice, but without approval of, the
Maker.  The Maker shall have the right to prepay this Note to Holder prior to
such assignment or endorsement, by tendering all amounts due to Holder within
one (1) business day of receipt of such notice.  In the event Holder assigns or
endorses only a portion of the Note, the assignee or endorsee shall have the
right to demand that Maker draft and execute such additional number of Notes so
as to reflect such transfer, canceling the original Note and replacing it with
as many Notes in as may be required, in the form of this Note, each of which
shall be binding on Maker.
 


 
5.  CONVERSION.
(a)  The Company will also authorize the issue of  One Million (1,000,000)
shares of its common stock (hereinafter called "The Stock") and will authorize
the issuance of and reserve for such purchase such a number of additional shares
of common stock (hereinafter called the "Conversion Stock") as may from time to
time be the maximum number required for issuance upon conversion of the Note
pursuant to the conversion privileges hereinafter stated.


(b)  A.  The Holder of any of the Notes at any time up to and including the
maturity date (or, as to any of the Notes to which notice of prepayment shall
have been given, at any time up to the close of business on the third business
day prior to the day fixed for prepayment) but not thereafter may convert the
Notes in whole or in part into as many fully paid and nonassessable shares of
Common Stock of the Company as the principal amount of the Note so converted in
a multiple of Twenty Five Cents (.25) per share, and upon surrender of the
certificate representing the Notes to the Company at its principal office in the
City of Addison, Texas. If any of the Notes shall be converted in part, the
Company shall, at its option and without charge to the Holder, either (i)
execute and deliver to the Holder Notes for the balance of the principal amount
so converted, or (ii) make notes hereon as to the principal of the amount
converted.
 
 
                                                                                                        
1

--------------------------------------------------------------------------------


B.  Upon conversion of any of the Notes, all accrued and unpaid interest on the
principal amount converted shall be paid to the Holder by the Company.


C.  The Company shall take all necessary steps to maintain the registration for
the shares held subject to the conversion privilege as described in this
section.


D.  In the case the Company shall issue or sell any share of its Common Stock
(other than the Stock Shares issued upon conversion of any of the Notes) without
consideration or for consideration per share less than the conversion price of
Twenty Five Cents (.25)  per share, then forthwith upon such issuance or sale,
the conversion price shall be adjusted to that price paid, or $.001 (par value)
if no consideration is paid or given.


E.  In case the Company shall at any time divide its outstanding shares of
Common Stock into a greater number of shares, the conversion price in effect
immediately prior to such subdivision should be proportionately reduced, and,
conversely, in the case of outstanding shares of Common Stock of the Company
shall be combined into a smaller number of shares, the actual conversion price
in effect immediately prior to such combination shall be proportionately
increased.


F.  In case the Company shall declare a dividend or make a distribution of any
Stock of the Company payable in Common Stock or in Convertible Securities, the
aggregate maximum number of shares of Common Stock issuable in payment of such
dividend or distribution, or upon conversion of or in exchange for such
Convertible Securities issuable in payment of such dividend or distribution,
shall be deemed to have been issued or sold without consideration.


G.  No fractional share of Common Stock shall be issued upon conversion of any
of the Notes.  If any Holder of the Notes shall have converted all the Notes
held by him other than a principal amount so small that less than a whole share
of Common Stock would be issuable upon conversion thereof, the Company may elect
to prepay such balance, with interest accrued thereon to the date fixed for
prepayment, or leave the same outstanding until the maturity of the Note.


H.  In any reclassification or change of outstanding shares of Common Stock
issuable upon conversion of the Notes (other than a change in stated value or
from no par to par value) or in the case of any consolidation or merger of the
Company with any other corporation, or in the case of the sale and conveyance to
another to another corporation or person of the property of the Company in its
entirety or substantially as an entirety, the Company shall, as a condition
precedent to such transaction, case effective provisions to be made that each
Holder of the Notes then outstanding shall have the right thereafter to convert
the Notes into the kind and amount of shares of Stock and other securities and
property receivable upon such reclassification, change, consolidation, merger,
sale or conveyance by a Holder of the number of shares of Common Stock in the
Company into which such Notes might have been converted immediately prior to
such reclassification, change, consolidation, merger, sale or conveyance.




5.  PREPAYMENT.  The Principal may be prepaid, in full or in part, at any time
and from time to time, without premium or penalty; provided, however, all
accrued and unpaid Interest must be  concurrently paid at the time of such
prepayment of Principal.
 


6.  DEFAULT.  Maker shall be in default under this Promissory Note upon the
occurrence of any of the following events (each, a "DEFAULT"):
 
 
 
2

--------------------------------------------------------------------------------


 
(a)  Maker fails to make any payment of Principal or Interest when due, or fails
to perform any of the terms, conditions or obligations hereunder, and such
failure continues for a period of fifteen (15) calendar days after receipt by
Maker from Holder of written notice thereof; provided, however, if Maker fails
to make any payment of Principal or Interest when due more than five (5) times
prior to the fourth (5th) anniversary of the date of this Promissory Note, or
more than six (6) times prior to the fifth (6th) anniversary of the date of this
Promissory Note if the Maturity Date is extended pursuant to the terms of
Section 1 hereof, then such failure shall immediately thereafter be a Default
and Holder shall have no obligation to provide written note of such failure and
Maker shall have no right or ability to cure such failure;


(b)  Maker shall file or have filed against it, voluntarily or involuntarily, a
petition for its winding up, or shall procure or suffer the appointment of a
receiver for any portion of its properties or assets, or shall make an
assignment for benefit of its creditors, provided same is not cured within
thirty (30) calendar days of such event occurring; or


(c)  Maker ceases operations, is dissolved, or terminates its existence.


Upon a Default, the entire unpaid Principal, together with accrued and unpaid
Interest, and all other charges due hereunder, if any, shall immediately become
due and payable and Holder may proceed at once to exercise any or all remedies
available to Holder under this Promissory Note or at law or equity. At such time
as a judgment is obtained for any amounts owing under this Promissory Note,
interest shall continue to accrue on the amount of the judgment at the Interest
Rate.


7.  OTHER OBLIGATIONS.  Maker agrees to pay all costs of collection if suit be
brought. Costs of collection include, without limitation, reasonable attorneys'
fees if this Promissory Note is placed in the hands of attorneys for collection
(whether or not suit is brought to collect the amount past due), together with
all court costs, investigative costs and other expenses incurred in the
prosecution of any suit.
 


8.  REMEDIES CUMULATIVE.  All remedies herein given to Holder are cumulative and
not alternative, are in addition to all of the same which are available to
Holder under all statutes at law or in equity, and may be exercised in any order
or simultaneously, at Holder's sole election. Any forbearance or delay by Holder
in exercising the same shall not be deemed to be a waiver thereof, and the
exercise of any right or partial exercise thereof shall not preclude the further
exercise thereof, and the same shall continue in full force and effect until
specifically waived by an instrument in writing executed by Holder.
 


9.  SEVERABILITY.  If any provision of this Promissory Note is held to be
invalid or unenforceable by a court of competent jurisdiction, the other
provisions of this Promissory Note shall remain in full force and effect and
shall be liberally construed in favor of Holder in order to effect the
provisions of this Promissory Note.
 
10.  WAIVER OF ERRORS.  Maker hereby waives and releases all errors, defects and
imperfections in any proceedings instituted by Holder under the terms of this
Note, as well as all benefit that might accrue to Maker by virtue of any present
or future laws providing for any stay of execution to be issued on any judgment
recovered on this Promissory Note, and Maker agrees that any real or personal
property that may be levied upon pursuant to a judgment obtained by virtue
hereof, on any writ of execution issued thereon, may be sold upon any such writ,
in whole or in part, in any order desired by Holder.
 


11.  WAIVER OF NOTICES.  Maker hereby waives diligence, presentment for payment,
demand, notice of demand, notice of nonpayment or dishonor, protest and notice
of protest of this Promissory Note, and all other notices in connection with the
delivery, acceptance, performance, default, or enforcement of the payment of
this Promissory Note, and agrees that Maker's liability hereunder shall not be
affected in any manner by any indulgence, extension of time, renewal, waiver or
modification granted or consented to by Holder. Maker consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Holder with respect to the payment or other provisions of this Promissory Note,
with or without substitution.
 


12.  NO WAIVER.  Holder shall not be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by Holder, and then only to the extent
specifically set forth in the writing. A waiver in one event shall not be
construed as continuing or as a bar to or waiver of any right or remedy to any
subsequent Default, or, in the event of continuance, of any existing Default.
 
 
3

--------------------------------------------------------------------------------


13.  APPLICABLE LAW.  This Note shall be governed by and construed in accordance
with the laws of the Province of Alberta, without regard to the choice of law
rules of that Province.


14.  AMENDMENT.  This Note shall in no event be amended or modified, except by
an instrument in writing executed by the party to be bound thereby.
 


15.  NUMBER AND GENDER.  Whenever used, the singular number shall include the
plural, the plural the singular, the use of any gender shall be applicable to
all genders, and the words "Holder" and "Maker" shall be deemed to include the
respective successors and assigns of Holder and Maker.
 


16.  CAPTIONS.  The captions set forth in this Note are for convenience only and
do not comprise a part of this Note.
 


IN WITNESS WHEREOF, this Note has been executed as of the date first hereinabove
written.




                                                                           "MAKER"


Gulf Onshore, Inc.




                            By:  __________________________________


                                  Name: ________________________________
                                  Its:               President




“HOLDER”


South Beach Live, Inc.


                                          By:  __________________________________


                                 Name: ________________________________
                                  Its:



4
 
 

--------------------------------------------------------------------------------

 
